DETAILED ACTION

RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 9/9/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5-10, 14-19, 21-24 and 26-28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8, 10-13, 15, and 17-24 of Patent No. 10/702916.  Although the conflicting claims are not identical, they are not patentably distinct  
Take an example of comparing independent claim 1, 10 and 19  of pending application and claim 1, 8 and 15 of Patent No. 10/702916. All the elements of the pending claims are present in the Patent No. 10/702916, except that the co-pending application include additional limitations. One skilled in the art would be able to implement the limitations of the pending application from the co-pending application by simply deleting the additional details and thus, presenting broader claims. 
Dependent claims 2-9, 11-18 and 20 can be derived from the limitations of the depending claims 2-6, 10-13 and 17-24 and from some of the limitations of the independent claims. See the table below for comparing of the independent claims.
Pending  application 
Patent No. 10/702916
1. (Currently Amended) A method comprising:  loading a geofence page on a client device, the geofence page including at ( least one child geofence and at least one parent geofence having a boundary that encompasses the at least one child geofence; monitoring the at least one parent geofence at the client device; detecting a crossing of the boundary of the at least one parent geofence by  the client device; in response to detecting the crossing of the boundary: boundary,  removing the at least one child geofence and the at least one parent geofence of the geofence page from the client device; device and communicating a request to a service provider system for an additional geofence page, the additional geofence page including multiple ( additional child geofences and an additional geofence parent geofence having an additional boundary that encompasses the multiple additional child geofences, the request including a service identifier associated with the service provider system; obtaining the additional geofence page from the service provider ( system associated with the service identifier included in the request; and loading  the additional geofence page onto the client device; and  encompasses the  multiple additional child geofences; and  triggering an operation at the client device in response to the client device  entering one of the multiple additional child geofences.























10.    A non-transitory machine-readable medium comprising instructions that, when executed on a client device, cause the client device to perform operations comprising:

loading a  geofence page at the client device, the  geofence page including at least a  child geofence and a  parent geofence having a  boundary that encompasses the  child geofence;

monitoring the  parent geofence at the client device;

detecting a crossing of the  boundary of the  parent geofence by the client device;

in response to detecting the crossing of the  boundary, loading a  additional geofence page at the client device, the  additional geofence page including at least a  additional child geofence and a  additional parent geofence having a  additional boundary that encompasses the  additional child geofence; and

triggering an operation at the client device in response to the client device entering the  additional child geofence.
























19.    A client device comprising: one or more processors; and

a non-transitory memory storing instructions that configure the one or more processors to perform operations comprising:

loading a  geofence page at the client device, the  geofence page including at least a  child geofence and a  parent geofence having a  boundary that encompasses the  child geofence;

monitoring the  parent geofence at the client device; detecting a crossing of the  boundary of the  parent geofence by the client device;

in response to detecting the crossing of the  boundary, loading a  additional geofence page at the client device, the  additional geofence

page including at least a  additional child geofence and a  additional parent geofence having a  additional boundary that encompasses the  additional child geofence; and

triggering an operation at the client device in response to the client device entering the  additional child geofence.



transmitting a  geofence page request, the  geofence page request including  location data that identifies a  location of a client device;
loading a  geofence page at the client device based on the  geofence page request, the  geofence page including a  child geofence that encompass physical locations proximate to the  location of the client device, and a  parent geofence having a  boundary that encompasses the  child geofence;
detecting the client device outside the boundary of the  parent geofence based on a  additional location of the client device;
causing the client device to transmit a  additional geofence page request in response to the 
unloading the  parent geofence and the  child geofence of the  geofence page from the client device in response to the causing the client device to transmit the  additional geofence page request; [[and]]
loading a  additional geofence page at the client device based on the  additional geofence page request, the  additional geofence page including a  additional child geofence proximate to the  additional location of the client device, and a  additional parent geofence having a  additional boundary that encompasses the  additional child geofence; and
triggering a pre-defined operation at the client device in response to the client device entering the  additional child geofence.

8. (Currently Amended) A non-transitory machine-readable medium comprising instructions that, when executed on a client device, cause the client device to perform operations comprising:

loading a  geofence page at the client device based on the  geofence page request, the  geofence page including a  child geofence that encompass physical locations proximate to the  location of the client device, and a  parent geofence having a  boundary that encompasses the  child 10 geofence[[,]];
detecting the client device outside the boundary of the  parent geofence based on a  additional location of the client device;
causing the client device to transmit a  additional geofence page request in response to the detecting the client device outside the boundary, the  additional geofence 15 page request including  additional location data that identifies the  additional location of the client device;
unloading the  parent geofence and the  child geofence of the  geofence page from the client device in response to the causing the client device to transmit the  additional geofence page request; and 20    loading a  additional geofence page at the client device based on the  additional
and
triggering a pre-defined operation at the client device in response to the client device entering the  additional child geofence.


15. (Currently Amended) A system comprising: one or more processors; and
a non-transitory memory storing instructions that configure the one or more processors to perform operations comprising:
tranmitting a  geofence page request, the  geofence page request including  location data that identifies a  location of a client device;
loading a  geofence page at the client device based on the  geofence page request, the  geofence page including a  child geofence that encompass physical locations proximate to the  location of the 
detecting the client device outside the boundary of the  parent geofence based on a  additional location of the client device; 
causing the client device to transmit a  additional geofence page request in response to the detecting the client device outside the boundary, the  additional geofence page request including  additional location data that identifies the  additional location of the client device;
unloading the  parent geofence and the  child geofence of the  geofence page from the client device in response to the causing the client device to transmit the  additional geofence page request; and
loading a  additional geofence page at the client device based on the  additional geofence page request, the  additional geofence page including a  additional child geofence proximate to the  additional location of the client device, and a
 additional parent geofence having a  additional boundary that encompasses the  additional child geofence;  and
triggering a pre-defined operation at the client device in response to the client device entering the  additional child geofence.




Allowable Subject Matter

Claims 1, 5-10, 14-19, 21-24 and 26-28 would be allowable once the double patenting rejection is overcome.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “ removing the at least one child geofence and the at least one parent geofence of the geofence page from the client device; device and communicating a request to a service provider system for an additional geofence page, the additional geofence page including multiple additional child geofences and an additional geofence parent geofence having an additional boundary that encompasses the multiple additional child geofences, the request including a service identifier associated with the service provider system; obtaining the additional geofence page from the service provider system associated with the service identifier included in the request; and loading  the additional geofence page onto the client device; and  encompasses the  multiple additional child geofences; and  triggering an operation at the client device in response to the client device  entering one of the multiple additional child geofences” along with other limitations of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


/FRED A CASCA/               Primary Examiner, Art Unit 2644